Title: From Thomas Jefferson to Thomas Mann Randolph, 13 July 1807
From: Jefferson, Thomas
To: Randolph, Thomas Mann


                        
                            Dear Sir
                     
                            Washington July 13. 07.
                        
                        I had been in expectation of leaving this for Monticello this day sennight: but the present posture of things
                            at Norfolk seems to forbid our separation until that is changed. should the British squadron leave their station in
                            Hampton road, we might then retire from this place, which will soon begin to experience the diseases of the season. the
                            retirement of the squadron from James river would enable us to join to the eight gunboats now at Norfolk, 4. which are at
                            Hampton, & 4. in Mockjack bay. these once brought together might pick up all the tenders and small vessels, oblige the
                            squadron to keep together, and effectually protect the Chesapeake & Sibylle frigates. in New York we shall have in the
                            course of the month 32. gunboats, & probably effectual batteries along the beach of the city. I inclose you a Norfolk
                            paper of the 8th. we do not know how Douglass has recieved the Proclamation. Erskine is of opinion they are unauthorised
                            in their proceedings. if so, their government cannot hesitate about that ample satisfaction which the case demands. but be
                            this ever so ample, my opinion is that we ought never to suffer another armed vessel of any nation to enter our waters.
                            they are now in the constant habit of bringing vessels to as freely in our waters as out of them & of firing at them, so
                            that our citizens can no longer pass with safety to their lives. this is a state of things never again to be borne. but as
                            it is possible their pride may be stronger than their justice, we are making every preparation for war which the interval
                            between us & that will permit. I suppose our fate will depend on the successes or reverses of Buonaparte. it is hard to
                            be obliged to wish successes so little consonant with our principles. present my tenderest love to my dearest Martha
                            & the children, & be assured yourself of my constant affection.
                        
                            Th: Jefferson
                     
                        
                        
                            P.S. I have opened my letter to mention that since writing it we learn that the Triumph & Melampus had
                                returned to the Capes where they were joined by a frigate & sloop of war newly arrived: the Bellona & Leopard
                                remain in Hampton road to continue the blockade of Norfolk. this shews I think that they do not mean an attack on
                                Norfolk, but to continue their present position till they hear from Admiral Barclay. he is at Nova Scotia & might
                                hear of the affair of the Chesapeake by the 2d. of July.
                        
                    